Title: To Alexander Hamilton from James McHenry, 30 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department October 30th. 1799
          
          I have received your letter of the 28 instant.
          Captain Edmund Taylor of the eighth regiment of Infantry accepted his appointment on the Tenth day of February 1799. His letter is dated Frederick County Virginia.
          I enclose you appointments for Thomas Burk and John Tennison as Cadets in Colonel Parkers regiment—they have been made out agreeably to the Certificates transmitted in your letter.
          You will be pleased to return those forwarded in my letter of the 28th.
          I have the honor to be with great respect Your obed servant.
          
            James McHenry
          
          Major General Hamilton
        